Case 9:19-bk-11573-MB   Doc 305 Filed 09/27/19 Entered 09/27/19 11:50:37   Desc
                         Main Document     Page 1 of 3
                Case 9:19-bk-11573-MB                            Doc 305 Filed 09/27/19 Entered 09/27/19 11:50:37      Desc
                                                                  Main Document     Page 2 of 3


                        1                  3.               On September 12, 2019, 50 barrels of oil and an unknown amount of
                        2
                             produced water spilled from a pipeline owned and operated by HVI Cat Canyon, Inc.
                        3
                        4    (HVI) at 7275 Graciosa Road, south of the town of Orcutt in northern Santa Barbara

                        5    County. The spill occurred in and impacted a riparian environment. The Fire
                        6
                             Department and the California Fish & Wildlife Department have been responding to
                        7
                        8    this spill, which is considered serious.

                        9                  4.               On September 20, 2019, HVI had another oil spill at HVI's Bell Lease
                   10
                             southeast of Santa Maria and Orcutt. Capt. Daniel Bertucelli of the Fire Department
                   11
                   12        confirmed this spill contained approximately 330 barrels of produced water (which is
                   13        considered toxic) and 4-5 barrels ofoil. Fortunately, the Bell Lease spill was confined
                  14
                             to HVI' s wellsite pad area.
                  15
                  16                       5.               Attached as Exhibit SB-8 are copies of the Fire Department's post-

                  17        petition invoices to HVI and a listing of same. HVI owes the Fire Department $16,440
                  18
                            under these bills.
                  19
                  20                      6.            HVI did include some line items in court-approved cash collateral

                  21        budgets [Dkt. 43 and Dkt. 182] for payment of Fire Department regulatory costs, as
                  22
                            shown in the table below.
                  23
                  24                                    Wee      Week2    Week3 Week4      Week5 Week6 Week7       Week8 Total
                                                        kI       5-Aug-   12-    19-Aug-   26-    2-Sep- 9-Sep-    16-    through
                  25                                    29-      19       Aug-19 19        Aug-19 19     19        Sep-19 Week8
                                                        Jul-
                  26                                    19
                              Fire                                               36,730           5,000   36,730          78,460
                  27          Department

                  28
                            S:\Administration\Fiscal\Admi
                            n\DIANE\Greka Bankruptcy
SNOW SPENCE GREEN LLP       Declaration Fire
                            Department.docx
                                                                                 DECLARATION
Case 9:19-bk-11573-MB   Doc 305 Filed 09/27/19 Entered 09/27/19 11:50:37   Desc
                         Main Document     Page 3 of 3
